In a proposed class action to recover damages for alleged breach of contract, the plaintiff Frank Zoll appeals from a judgment of the Supreme Court, Nassau County (Phelan, J.), entered March 30, 1998, which, upon the granting of the defendant’s motion pursuant to CPLR 3211 to dismiss the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The court did not err in determining that the plaintiff’s claim was barred by his failure to serve upon the defendant a timely and proper notice of claim pursuant to Racing, Pari-Mutuel Wagering and Breeding Law § 514 (1), (2), and (5) (see, Zoll v Suffolk Regional Off-Track Betting Corp., 259 AD2d 696 [decided herewith]; Parochial Bus Sys. v Board of Educ., 60 NY2d 539; Matter of Cardia-Zalaman v Board of Educ., 233 AD2d 391; G.A. Contrs. v Board of Educ., 176 AD2d 856). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.